DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	The Terminal Disclaimer filed on 11/28/21 has been approved and thus the Double Patenting rejection over Patent 10,659,990 has been withdrawn.

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of record whether taken alone or in any reasonable combination fail to teach or render obvious the higher layer data being Transmission Control Protocol (TCP) data.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5-8, 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aiba et al US (20160036559).  
	Regarding claim 1, Aiba discloses a method for a user equipment, the method comprising: receiving from a base station (i.e. base station apparatus 100 Fig 1): a Physical Downlink Shared Channel (PDSCH) carrying a transport block to which higher layer data is mapped ([0008] [0040] PDSCH Transmits a plurality of TB to the mobile station apparatus]:[[0046] TB is a unit handled in a MAC layer (i.e. higher layer)), and a Physical Downlink Control Channel (PDCCH) scheduling the PDSCH (PDCCH assigns PDSCH resource allocation [0039]), wherein the PDCCH carries Downlink Control Information (DCI) following a predetermined DCI format, wherein the DCI contains information regarding downlink resource assignment for the PDSCH and uplink resource assignment (DCI such as downlink assignment including information for allocating PDSCH resources and uplink assignment including information for assigning PUSCH resources, [0042]); transmitting, to the base station, an acknowledgement signal using the information regarding uplink resource assignment, the acknowledgement signal indicating an acknowledgement for the received higher layer data ([0049]: mobile station transmits information indicating ACK/NACK for the transport block transmitted from the base station apparatus; [0046]:transport block is a unit handled in a MAC layer (i.e. higher layer)). 
Regarding claims 2, 7, 12, and 15 Aiba discloses wherein the PDSCH and the PDCCH are received in one or two slots as time domain resources (paragraph [0052]).  
Regarding claims 3, 8, and 13, Aiba discloses wherein the DCI following the predetermined DCI format contains at least one of: modulation and coding scheme, new data indicator, redundancy (paragraph [0042]), or Transmission Power Control (TPC) command for uplink.  
Regarding claims 5 and 10, Aiba discloses wherein the one or two slots in which the PDSCH and the PDCCH are received are included in one subframe (Fig. 4 and paragraph [0095]).

Regarding claim 6, Aiba discloses a method for a communication apparatus in a base station side (i.e. base station apparatus 100 Fig 1), the method comprising: transmitting to a user equipment (Fig. 1:Mobile station apparatus 200-1): a Physical Downlink Shared Channel (PDSCH) carrying a transport block to which higher layer data is mapped ([0008] [0040] PDSCH Transmits a plurality of TB to the mobile station apparatus]:[[0046] TB is a unit handled in a MAC layer (i.e. higher layer)), and a Physical Downlink Control Channel (PDCCH) scheduling the PDSCH (PDCCH assigns PDSCH resource allocation [0039]), wherein the PDCCH carries Downlink Control Information (DCI) following a predetermined DCI format (i.e. DCI formats [0042-0043]), wherein the DCI contains information regarding downlink resource assignment for the PDSCH and uplink resource assignment (DCI such as downlink assignment including information for allocating PDSCH resources and uplink assignment including information for assigning PUSCH resources, [0042]); receiving, from the user equipment, an acknowledgement signal using the information regarding uplink resource assignment, the acknowledgement signal indicating an acknowledgement for the received higher layer data ([0049]: mobile station transmits information indicating ACK/NACK for the transport block transmitted from the base station apparatus; [0046]:transport block is a unit handled in a MAC layer (i.e. higher layer)).
Regarding claim 11, Aiba discloses a user equipment comprising: one or more radio transceiver; and circuitry configured to: receive, via the one or more radio transceiver, from a base station (i.e. base station apparatus 100 Fig 1): a Physical Downlink Shared Channel (PDSCH) carrying a transport block to which higher layer data is mapped ([0008] [0040] PDSCH Transmits a plurality of TB to the mobile station apparatus]:[[0046] TB is a unit handled in a MAC layer (i.e. higher layer)), and a Physical (PDCCH assigns PDSCH resource allocation [0039]), wherein the PDCCH carries Downlink Control Information (DCI) following a predetermined DCI format (i.e. DCI formats [0042-0043]), wherein the DCI contains information regarding downlink resource assignment for the PDSCH and uplink resource assignment (DCI such as downlink assignment including information for allocating PDSCH resources and uplink assignment including information for assigning PUSCH resources, [0042]); and transmit, to the base station, an acknowledgement signal using the information regarding uplink resource assignment, the acknowledgement signal indicating an acknowledgement for the received higher layer data ([0049]: mobile station transmits information indicating ACK/NACK for the transport block transmitted from the base station apparatus; [0046]:transport block is a unit handled in a MAC layer (i.e. higher layer)).
Regarding claim 14, Aiba discloses a communication apparatus in a base station side (i.e. base station apparatus 100 Fig 1), the communication apparatus comprising: one or more radio transceiver; and circuitry configured to: transmit, via the one or more radio transceiver, to a user equipment: a Physical Downlink Shared Channel (PDSCH) carrying a transport block to which higher layer data is mapped ([0008] [0040] PDSCH Transmits a plurality of TB to the mobile station apparatus]:[[0046] TB is a unit handled in a MAC layer (i.e. higher layer)), and   a Physical Downlink Control Channel (PDCCH) scheduling the PDSCH (PDCCH assigns PDSCH resource allocation [0039]), wherein the PDCCH carrying Downlink Control Information (DCI) follows a predetermined DCI format (i.e. DCI formats [0042-0043]), wherein the DCI contains information regarding downlink resource assignment for the PDSCH and uplink resource assignment (DCI such as downlink assignment including information for allocating PDSCH resources and uplink assignment including information for assigning PUSCH resources, [0042]); and receive, from the user equipment, an acknowledgement signal using the information regarding uplink resource assignment, the acknowledgement signal indicating an acknowledgement for the received higher layer data ([0049]: mobile station transmits information indicating ACK/NACK for the transport block transmitted from the base station apparatus; [0046]:transport block is a unit handled in a MAC layer (i.e. higher layer)).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/               Primary Examiner, Art Unit 2478